      Case 8:18-cv-01843-WFJ-AAS Document 32 Filed 11/20/18 Page 1 of 1 PageID 978



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                       CLERK’S MINUTES

 CASE NO.: 8:18-cv-1843-T-02AAS                              DATE:      November 20, 2018

 HONORABLE WILLIAM F. JUNG

 AKSHAY M. DESAI,                                            PLAINTIFF COUNSEL
                                                             Richard N. Asfar
          Plaintiff,

 v.
                                                             DEFENDANT COUNSEL
 NAVIGATORS INSURANCE COMPANY,                               David S. Sheiffer

          Defendant.
 COURT REPORTER: Bill Jones                                  DEPUTY              Shameeka
                                                             CLERK:              Olden
                                                             COURTROOM:          15B
 TIME: 8:55 AM - 10:05 AM
 TOTAL: 1 hour, 10 minutes


PROCEEDINGS:           MOTION HEARING re Motion to Dismiss Amended Complaint [Doc. 25] (in
chambers)

Attorney Thomas Korge (FL Dept. of Financial Sources) participated by telephone.

The Court heard argument from Defendant and Plaintiff.

Mr. Asfar objected to Mr. Korge making an argument on the record. Mr. Korge advised the Court
he has not been asked to intervene in this matter. The Court overruled Mr. Asfar’s objection.

The Court informed the parties that the issues of this case will need to be placed in front of the
Court in cross-motions for summary judgment. The Court will allow responses and replies to
responses.

The Court directed the parties to contact the courtroom deputy once they reach an agreement
as to any Friday on which they are available for a hearing on motions for summary judgment.

Court adjourned.
